Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 29, 2016

                                      No. 04-16-00351-CV

               IN THE ESTATE OF JESUS N. NAVARRO III, DECEASED,

                       From the Probate Court No 2, Bexar County, Texas
                                 Trial Court No. 2015-PC-1902
                           Honorable Tom Rickhoff, Judge Presiding


                                         ORDER
        On June 6, 2016, Jesus Navarro IV, Independent Executor, filed a notice of appeal stating
he intends to appeal the trial court’s “Order Setting Apart Exempt Property Before Approval of
Inventory” signed on March 7, 2016. The order appears to be interlocutory, and therefore, does
not appear to be a final, appealable order.

        Generally, appeals may be taken only from final judgments. De Ayala v. Mackie, 193
S.W.3d 575, 578 (Tex. 2006); In re Estate of Valdez, 04-13-00854-CV, 2014 WL 1233684, at *1
(Tex. App.—San Antonio Mar. 26, 2014, no pet.). Probate proceedings are an exception to the
“one final judgment” rule. Mackie, 193 S.W.3d at 578. In probate cases, “multiple judgments
final for purposes of appeal can be rendered on certain discrete issues.” Id. (citation omitted).
However, not every interlocutory order in a probate case is appealable. Id. In De Ayala, the
Texas Supreme Court adopted the following test to determine whether appellate jurisdiction
exists over an order arising from a probate proceeding:
        If there is an express statute, declaring the phase of the probate proceedings to be
        final and appealable, that statute controls. Otherwise, if there is a proceeding of
        which the order in question may logically be considered a part, but one or more
        pleadings also part of that proceeding raise issues or parties not disposed of, then
        the probate order is interlocutory.
Id. (quoting Crowson v. Wakeham, 897 S.W.2d 779, 783 (Tex.1995)); In re Estate of Valdez,
2014 WL 1233684, at *1. Thus, if there is no express statute, a probate court order is final and
appealable only if it disposes of all parties or issues in a particular phase of the proceedings. De
Ayala, 193 S.W.3d at 579.

        The order from which the appellant independent executor appeals appears to be
interlocutory due to the fact it was issued before approval of inventory. Therefore, this Court
ordered appellant to show cause why this appeal falls under the probate proceeding’s exception
to the final judgment rule and explain how this appeal was timely filed. Appellant responded on
July 29, 2016. This Court now orders appellee to file a response to appellant’s brief responding
to the show cause order on or before September 12, 2016.

       Appellant may respond with a reply brief within 10 days of the date appellee files its
response brief. The appellate briefing schedule is suspended pending determination whether this
Court holds jurisdiction over this appeal.



                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court